                                                             USDC-SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
                                                             DOC#:
                                                             DATE FILED: ( / ( (p/   LV
 THE SECRETARY OF THE U.S.
 DEPARTMENT OF HOUSING AND
 URBAN DEVELOPMENT,
                                                               No. 19-CV-6560 (RA)
                             Plaintiff,
                                                                       ORDER
                        V.

 ADREANA LANGSTON, et al.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       On October 11, 2019, the Clerk of Court entered certificates of default against

Defendants Adreana Langston, the United States of America on behalf of the Internal

Revenue Service, the New York State Department of Taxation and Finance, the Criminal

Court of the City ofNew York, the New York City Environmental Control Board, the New

York City Transit Adjudication Bureau, and the New York City Department of Finance

Parking Violations Bureau, and on November 14, 2019, the Clerk of Court entered a

certificate of default against Defendant James Crawford. Dkts. 42-48, 52. On January 15,

2020, Plaintiff moved for a default judgment against Defendants, as well as against four

additional defendants-"tenants/occupants" of the mortgaged premises, who were previously

identified as John Doe #1, Jane Doe #1, John Doe #2, and Jane Doe #2 (the "Tenant

Defendants"). Dkt. 71. Plaintiff has not, however, filed proposed certificates of default as to

the Tenant Defendants. Nor has the Clerk of Court entered certificates of default as to these

defendants. No later than January 23, 2020, Plaintiff shall file proposed certificates of default
as to the Tenant Defendants. Once the Clerk has issued certificates of default as to these

defendants, Plaintiff may renew its motion for default judgment.

SO ORDERED.

 Dated:         January 16, 2020
                New York, New York

                                                 Ronni A ams
                                                 United States District Judge
